United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cochranton, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0698
Issued: November 10, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On February 10, 2020 appellant filed a timely appeal from an August 12, 2019 merit
decision of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.

1

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of issuance of an
OWCP decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
§ 501.3(e)-(f). One hundred and eighty days from OWCP’s August 12, 2019 decision was Saturday, February 8, 2020.
Because the last day of the 180-day filing period fell on a Saturday, the filing period is extended until the close of the
next business day, which was Monday, February 10, 2020. Accordingly, the appeal is timely filed pursuant to
20 C.F.R. § 501.3(f)(2).
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish permanent
impairment of a scheduled member or function of the body, warranting a schedule award.
FACTUAL HISTORY
On February 8, 2018 appellant, then a 62-year-old rural mail carrier, filed an occupational
disease claim (Form CA-2) alleging that he developed a right shoulder condition due to factors of
his federal employment including performing repetitive and arduous duties and handling extra
parcels during the Christmas season. He noted that he first became aware of his condition on
December 22, 2017, and realized it was causally related to his federal employment on
January 11, 2018. Appellant stopped work on December 22, 2017. On October 16, 2018 OWCP
accepted his claim for the conditions of right rotator cuff tear and impingement syndrome of the
right shoulder. It authorized arthroscopic surgery on the right shoulder which was performed on
April 18, 2018.3
On October 22, 2018 appellant filed a claim for a schedule award (Form CA-7).
In an November 6, 2018 development letter, OWCP advised appellant that no medical
evidence was submitted in support of his schedule award claim and requested that he submit a
report from his attending physician which addressed whether he had reached maximum medical
improvement (MMI) and, if so, to evaluate permanent impairment in accordance with the standards
of the sixth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides).4 It afforded him 30 days to submit the necessary evidence.
In response to OWCP’s development letter, appellant submitted a December 1, 2018 report
from Dr. Bryan P. Hooks, a Board-certified orthopedist, who noted his history of treatment of
appellant and examination findings. Dr. Hooks explained, however, that appellant was not at MMI
and that he was unable to provide impairment rating report.
By decision dated January 28, 2019, OWCP denied appellant’s schedule award claim.
Dr. Hooks treated appellant on November 26, 2018, reporting no improvement in his
condition. He noted strength for abduction was 5/5 on the left and 5-/5 on the right side; external
rotation was 5/5 on the left and 5-/5 on the right; internal rotation was 5/5 bilaterally; range of
motion on the right for forward flexion was 50 degrees, external rotation was 20 degrees, internal
rotation was to L2; and Hawkins-Kennedy impingement test was positive bilaterally. Dr. Hooks
opined that appellant could achieve improved function if he were to consider a reverse total
shoulder arthroplasty.

3
A magnetic resonance imaging (MRI) scan of the right shoulder dated January 16, 2018 had revealed a massive
rotator cuff tear affecting the entirety of supraspinatus and infraspinatus with mild atrophy, high-grade partial
thickness, partial-width tear of subscapularis with intraarticular biceps dislocation, severe biceps tendinosis with lowgrade partial tearing, inferior and posterior labral tears, joint effusion and bursitis.
4

A.M.A., Guides (6th ed. 2009).

2

In a letter dated and postmarked February 22, 2019, appellant requested an oral hearing
before a representative of OWCP’s Branch of Hearings and Review. The hearing was held on
June 11, 2019. No additional evidence was received.
By decision dated August 12, 2019, OWCP denied modification of its prior decision.
LEGAL PRECEDENT
The schedule award provisions of FECA5 and its implementing regulations6 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage of loss of a member shall be determined. For consistent
results and to ensure equal justice under the law for all claimants, OWCP has adopted the A.M.A.,
Guides as the uniform standard applicable to all claimants and the Board has concurred in such
adoption.7 As of May 1, 2009, the sixth edition of the A.M.A., Guides, published in 2009, is used
to calculate schedule awards.8
It is the claimant’s burden of proof to establish permanent impairment of the scheduled
member or function of the body as a result of an employment injury.9 OWCP procedures provide
that, to support a schedule award, the file must contain competent medical evidence which shows
that the impairment has reached a permanent and fixed state and indicates the date on which this
occurred (date of MMI), describes the impairment in sufficient detail so that it can be visualized
on review, and computes the percentage of impairment in accordance with the A.M.A., Guides.10
Its procedures further provide that, if a claimant has not submitted a permanent impairment
evaluation, it should request a detailed report that includes a discussion of how the impairment
rating was calculated.11 If the claimant does not provide an impairment evaluation and there is no
indication of permanent impairment in the medical evidence of file, the claims examiner may
proceed with a formal denial of the award.12

5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

Id. at § 10.404(a); see also Jacqueline S. Harris, 54 ECAB 139 (2002).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.808.5(a) (March 2017); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2
and Exhibit 1 (January 2010).
9
T.K., Docket No. 19-1222 (issued December 2, 2019); Edward Spohr, 54 ECAB 806, 810 (2003); Tammy L.
Meehan, 53 ECAB 229 (2001).
10

Supra note 8 at Chapter 2.808.5 (March 2017).

11

Id. at Chapter 2.808.6(a) (March 2017).

12

Id. at Chapter 2.808.6(c).

3

ANALYSIS
The Board finds that appellant has not met his burden of proof to establish permanent
impairment of a scheduled member or function of the body, warranting a schedule award.
Appellant provided reports from Dr. Hooks dated November 26 and December 1, 2018,
who opined that appellant reached full capacity. However, Dr. Hooks did not place appellant at
MMI. He advised that the only way appellant could achieve MMI would be to consider a reverse
total shoulder arthroplasty. OWCP procedures provide that MMI must be reached before a
schedule award is made.13 As noted above, MMI is determined to be a point where no further
improvement is anticipated and symptoms are expected to remain stable.14 Therefore, the Board
finds it premature to consider a schedule award in this case.
On appeal appellant asserts that he had to retire early because of his accepted right shoulder
injury and should have been paid a schedule award for the lost income.15 As noted above, there is
no current medical evidence of record confirming that appellant has reached MMI.16 Therefore,
appellant has not met his burden of proof.
Appellant may request a schedule award or increased schedule award at any time based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish permanent
impairment of a scheduled member or function of the body, warranting a schedule award.

13

Supra note 8 at Chapter 2.808.5 (March 2017).

14

Id.

15

To the extent that appellant is claiming entitlement to wage-loss compensation due to disability from work, as
opposed to a schedule award, he should properly file a completed Form CA-7).
16

Supra note 8 at Chapter 2.808.5 (March 2017).

4

ORDER
IT IS HEREBY ORDERED THAT the August 12, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 10, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

5

